Title: To Thomas Jefferson from Samuel Smith, 17 April 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     
                        17 Apr 1805
                     
                  
                  I did myself the honor to recommend for your Attention Mr. James Lowrey Donaldson, a Gentleman of the Bar of this City for the Office of Commissioner to Ascertain the Titles to Land in Louisiana—I have taken some pains to ascertain the Character of Mr. Donaldson, and find it unblemished—his talents are highly estimated by Gentlemen well acquainted with him, & his Capacity to fill the Office with Ability, not doubted,—his Father Colo Lowrey Commands one of our Regiments of Militia, and means to remove to that Country with his Son—the Politicks of both, republican—the son has written some useful pieces—I feel much interested in his favor, and shall Consider his appointment a very particular favor Conferred on
                  Your friend and Obliged Servt
                  
                     S. Smith 
                     
                  
                  
                     Mr. Donaldson’s name was Changed from Lowrey for the reversion of an Estate—
                  
               